                                         Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 1 of 13




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-00072-BLF
                                   8                    Plaintiff,
                                                                                             ORDER RE: SEALING MOTIONS AT
                                   9             v.                                          ECF 467 AND ECF 475
                                  10     CISCO SYSTEMS INC.,
                                  11                    Defendant.

                                  12
Northern District of California




                                              Before the Court are administrative motions filed by Plaintiff Finjan, Inc. (“Finjan”) and
 United States District Court




                                  13
                                       Defendant Cisco Systems, Inc. (“Cisco”) to file under seal portions of their Reply briefs and exhibits
                                  14
                                       in connection with the parties’ Daubert motions. For the reasons states below, (1) Cisco’s
                                  15
                                       Administrative Motion to File under Seal at ECF 467 is GRANTED IN PART AND DENIED IN
                                  16
                                       PART and (2) Finjan’s Administrative Motion to File under Seal at ECF 475 is GRANTED.
                                  17
                                         I.   LEGAL STANDARD
                                  18
                                              “Historically, courts have recognized a ‘general right to inspect and copy public records and
                                  19
                                       documents, including judicial records and documents.’” Kamakana v. City & Cty. Of Honolulu,
                                  20
                                       447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597
                                  21
                                       & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong presumption in favor
                                  22
                                       of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,
                                  23
                                       1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to motions that are “more
                                  24
                                       than tangentially related to the underlying cause of action” bear the burden of overcoming the
                                  25
                                       presumption with “compelling reasons” that outweigh the general history of access and the public
                                  26
                                       policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir.
                                  27
                                       2016); Kamakana, 447 F.3d at 1178–79.
                                  28
                                         Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 2 of 13




                                   1          However, “while protecting the public’s interest in access to the courts, we must remain

                                   2   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   3   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   4   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   5   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto Safety,

                                   6   809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access

                                   7   to court records attached only to non-dispositive motions because those documents are often

                                   8   unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving to seal

                                   9   the documents attached to such motions must meet the lower “good cause” standard of Rule 26(c).

                                  10   Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This standard requires a

                                  11   “particularized showing,” id., that “specific prejudice or harm will result” if the information is

                                  12   disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir.
Northern District of California
 United States District Court




                                  13   2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific examples

                                  14   of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476

                                  15   (9th Cir. 1992). A protective order sealing the documents during discovery may reflect the court’s

                                  16   previous determination that good cause exists to keep the documents sealed, see Kamakana, 447

                                  17   F.3d at 1179–80, but a blanket protective order that allows the parties to designate confidential

                                  18   documents does not provide sufficient judicial scrutiny to determine whether each particular

                                  19   document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference to a stipulation or

                                  20   protective order that allows a party to designate certain documents as confidential is not sufficient

                                  21   to establish that a document, or portions thereof, are sealable.”).

                                  22          In addition to making particularized showings of good cause, parties moving to seal

                                  23   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  24   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  25   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  26   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and must

                                  27   conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  28   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable
                                                                                          2
                                         Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 3 of 13




                                   1   material” which “lists in table format each document or portion thereof that is sought to be sealed,”

                                   2   Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by highlighting

                                   3   or other clear method, the portions of the document that have been omitted from the redacted

                                   4   version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative Motion to File

                                   5   Under Seal, the Designating Party must file a declaration as required by subsection 79-5(d)(1)(A)

                                   6   establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   7    II.     DISCUSSION
                                   8            The Court has reviewed the parties’ sealing motions and the declarations of the designating

                                   9   parties submitted in support thereof. The Court’s rulings on the sealing requests are set forth in the

                                  10   tables below. Where the designating party has requested sealing, the Court finds that the parties

                                  11   have articulated compelling reasons to seal certain portions of the submitted documents and the

                                  12   proposed redactions are generally narrowly tailored.
Northern District of California
 United States District Court




                                  13           A.     ECF 467, Administrative Motion to File under Seal Cisco’s Reply Briefs in
                                                      Support of Its Daubert Motions
                                  14

                                  15
                                         ECF           Document to be Sealed:           Result                     Reasoning
                                  16     No.
                                       ECF          Excerpts from                   GRANTED         This transcript was designated in its
                                  17
                                       467-8,       Deposition transcript of        as to the       entirety by Finjan as “HIGHLY
                                  18                Michael Goodrich                entire          CONFIDENTIAL-ATTORNEYS’
                                       Ex. 1        attached as Ex. 1 to            document        EYES ONLY” under the terms of the
                                  19                Cisco’s Reply Brief in                          Protective Order. Portions of this
                                                    Support of its Motion                           document contain confidential
                                  20                to Exclude the                                  technical information related to the
                                                    Testimony of Michael                            source code of the accused Cisco
                                  21
                                                    Goodrich.                                       products and Finjan’s expert’s analysis
                                  22                                                                thereof. Public disclosure of this
                                                                                                    information would cause harm to
                                  23                                                                Cisco. Declaration of Nicole E. Grigg
                                                                                                    (“Grigg Decl. I”) ¶¶ 2-4, ECF 467-1.
                                  24

                                  25

                                  26
                                          ECF       Cisco’s Reply Brief in Support GRANTED The highlighted portions of this
                                  27
                                         467-4      of its Motion to Exclude the   as to portions document are direct quotes from or
                                  28                Testimony of Dr. Layne-Farrar at page 1,      reference the exhibits that Cisco is
                                                                                         3
                                        Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 4 of 13




                                   1    ECF       Document to be Sealed:        Result                      Reasoning
                                        No.
                                   2                                         lines 7-8, 19-   filing under seal (Exhibits 2 and 3 to
                                   3                                         20; page 2,      the Grigg Decl. and discussed further
                                                                             lines 8–13;      below), which were designated by
                                   4                                         page 3, lines    either Cisco or Finjan as “HIGHLY
                                                                             6, 14-15, 19-    CONFIDENTIAL” or “HIGHLY
                                   5                                         21.              CONFIDENTIALATTORNEYS’
                                                                                              EYES ONLY” pursuant to the terms of
                                   6                                                          the Stipulated Protective Order for
                                   7                                                          reasons discussed below. Grigg Decl. I
                                                                                              ¶¶ 2-4.
                                   8
                                                                                              Finjan seeks to seal the following
                                   9                                                          portions of Defendant Cisco Systems,
                                                                                              Inc.’s Reply in Support of Its Motion
                                  10
                                                                                              to Exclude the Testimony of Finjan,
                                  11                                                          Inc.’s Dr. Layne-Farrar: p. 2, ll. 8-13;
                                                                                              p. 3, ll. 6, 14-15, 19, 20-21. The
                                  12                                                          foregoing portions discuss Finjan’s
Northern District of California
 United States District Court




                                                                                              confidential license agreements and
                                  13                                                          licensing negotiations with third
                                                                                              parties. Finjan treats its licenses as
                                  14
                                                                                              highly confidential within its business
                                  15                                                          and makes substantial efforts not to
                                                                                              disclose the terms of its licenses to the
                                  16                                                          public. The provisions of the license
                                                                                              agreements, negotiations leading up to
                                  17                                                          the agreements, and names of the
                                                                                              licensees and license fees are treated as
                                  18
                                                                                              highly confidential. Disclosure of such
                                  19                                                          information may significantly harm
                                                                                              Finjan’s business as it can be used by
                                  20                                                          third parties in licensing negotiations
                                                                                              to unfairly leverage against Finjan or
                                  21                                                          for unfair competitive advantage in the
                                  22                                                          marketplace. If any of the confidential
                                                                                              terms of such agreements were made
                                  23                                                          public, it will negatively impact the
                                                                                              bargaining positions of Finjan in future
                                  24                                                          licensing negotiations with competitors
                                                                                              and Finjan’s relationship with its
                                  25                                                          licensees. Declaration of Melissa
                                  26                                                          Brenner (“Brenner Decl.”) ¶¶ 3-4, ECF
                                                                                              477.
                                  27    ECF Excerpts from Deposition           GRANTED This transcript was designated in its
                                  28   467-10, transcript of Julie Mar-Spinola as to portions entirety by Finjan as “HIGHLY

                                                                                  4
                                        Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 5 of 13




                                   1    ECF       Document to be Sealed:        Result                       Reasoning
                                        No.
                                   2                                         at p. 132, ll.    CONFIDENTIAL-ATTORNEYS’
                                   3    Ex. 2                                7, 19-23; p.      EYES ONLY” under the terms of the
                                                                             133, ll. 11-      Protective Order. Specifically, this
                                   4                                         25; p. 134, ll.   document contains confidential
                                                                             1-9; p. 135,      deposition testimony regarding
                                   5                                         ll. 14-25; and    financial information relating to
                                                                             the entirety      Finjan’s licensing discussions and
                                   6                                         of the            negotiations. Grigg Decl. I ¶¶ 2-4.
                                   7                                         appended
                                                                             deposition        Ex. 2 to the Omnibus Grigg
                                   8                                         exhibit 23        Declaration is excerpts from the
                                                                             (bearing          Deposition of Julie Mar-Spinola,
                                   9                                         bates             including an appended deposition
                                                                             numbers           exhibit. Finjan seeks to seal the
                                  10
                                                                             FINJAN-           following portions of this document: p.
                                  11                                         CISCO             132, ll. 7, 19-23; p. 133, ll. 11-25; p.
                                                                             462449-65)        134, ll. 1-9; p. 135, ll. 14-25; and the
                                  12                                                           entirety of the appended deposition
Northern District of California
 United States District Court




                                                                                               exhibit 23 (bearing bates numbers
                                  13                                                           FINJAN-CISCO 462449-65). The
                                                                                               foregoing portions discuss Finjan’s
                                  14
                                                                                               confidential license agreements and
                                  15                                                           licensing negotiations with third
                                                                                               parties. As explained in paragraph 1,
                                  16                                                           Finjan treats its licenses as highly
                                                                                               confidential within its business and
                                  17                                                           makes substantial efforts not to
                                                                                               disclose the terms of its licenses to the
                                  18
                                                                                               public. If such provisions were made
                                  19                                                           public, it could negatively impact
                                                                                               Finjan’s bargaining positions in future
                                  20                                                           licensing negotiations with competitors
                                                                                               and no public interest will be served by
                                  21                                                           disclosing this information publicly.
                                  22                                                           Brenner Decl. ¶¶ 3, 5.
                                        ECF Excerpts from Deposition           GRANTED         This transcript was designated in its
                                  23   467-11, transcript of Stephen L. Becker as to the       entirety by Cisco as “HIGHLY
                                                                               entire          CONFIDENTIAL-ATTORNEYS’
                                  24
                                        Ex. 3                                  document        EYES ONLY” under the terms of the
                                  25                                                           Protective Order. Specifically, this
                                                                                               document contains confidential
                                  26                                                           deposition testimony relating to the
                                                                                               pricing, costs, and sales of the accused
                                  27                                                           Cisco products and technical
                                  28                                                           information related to the structure,

                                                                                  5
                                        Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 6 of 13




                                   1    ECF       Document to be Sealed:        Result                  Reasoning
                                        No.
                                   2                                                     function and operation of the accused
                                   3                                                     Cisco products and Finjan’s expert’s
                                                                                         analysis thereof. Grigg Decl. I ¶¶ 2-4.
                                   4
                                                                                         Ex. 3 to the Omnibus Grigg
                                   5                                                     Declaration is excerpts from the
                                                                                         Deposition of Stephen Becker. Finjan
                                   6                                                     seeks to seal the following portions of
                                   7                                                     this document: p. 105, ll. 1-5, 8, 11,
                                                                                         12-23; p. 106, ll. 3-7, 17-25; p. 107, ll.
                                   8                                                     1, 20-25; p. 108, ll. 1, 9-14, 20-25. The
                                                                                         foregoing portions discuss Finjan’s
                                   9                                                     confidential license agreements and
                                                                                         licensing negotiations with third
                                  10
                                                                                         parties. As explained in paragraph 1,
                                  11                                                     Finjan treats its licenses as highly
                                                                                         confidential within its business and
                                  12                                                     makes substantial efforts not to
Northern District of California
 United States District Court




                                                                                         disclose the terms of its licenses to the
                                  13                                                     public. If such provisions were made
                                                                                         public, it could negatively impact
                                  14
                                                                                         Finjan’s bargaining positions in future
                                  15                                                     licensing negotiations with competitors
                                                                                         and no public interest will be served by
                                  16                                                     disclosing this information publicly.
                                                                                         Brenner Decl. ¶¶ 3, 6.
                                  17
                                        ECF    Cisco’s Reply Brief in Support DENIED     The highlighted portion of this
                                  18   467-8   of its Motion to Exclude the              document is a direct quote from Ex. 6,
                                               Testimony of James Tompkins               discussed immediately below, that
                                  19                                                     Cisco is filing under seal because
                                                                                         Finjan designated the transcript as
                                  20
                                                                                         “HIGHLY CONFIDENTIAL
                                  21                                                     ATTORNEYS’ EYES ONLY”
                                                                                         pursuant to the terms of the Stipulated
                                  22                                                     Protective Order. Grigg Decl. I ¶¶ 2-4.
                                  23                                                     Cisco is not seeking to seal “Ex.6”. To
                                                                                         the extent Cisco means to refer to
                                  24
                                                                                         Exhibit 4 (Excerpts from Deposition
                                  25                                                     Transcript of James Tompkins), Finjan
                                                                                         is not seeking to seal that transcript.
                                  26                                                     See generally Brenner Decl.
                                  27    ECF Excerpts from Deposition          DENIED     This transcript was designated in its
                                       467-12, transcript of James Tompkins              entirety by Finjan as “HIGHLY
                                  28                                                     CONFIDENTIAL-OUTSIDE
                                                                                 6
                                        Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 7 of 13




                                   1    ECF         Document to be Sealed:           Result                      Reasoning
                                        No.
                                   2    Ex. 4                                                     ATTORNEYS’ EYES ONLY” under
                                   3                                                              the terms of the Protective Order.
                                                                                                  Cisco is not claiming that any portion
                                   4                                                              of this excerpt contains its confidential
                                                                                                  information. However, given that
                                   5                                                              Finjan has marked the testimony as
                                                                                                  HIGHLY CONFIDENTIAL –
                                   6                                                              ATTORNEYS’ EYES ONLY, in an
                                   7                                                              abundance of caution Cisco is
                                                                                                  requesting that it be sealed until Finjan
                                   8                                                              confirms that the information does not
                                                                                                  require sealing. Grigg Decl. I ¶¶ 2-4.
                                   9
                                                                                                  The designating party (Finjan) does not
                                  10
                                                                                                  seek to seal this document. See
                                  11                                                              generally Brenner Decl.
                                         ECF     Cisco’s Reply Brief in Support   GRANTED         The highlighted portions of this
                                  12
Northern District of California




                                        467-6    of its Motion to Exclude the     as to           document are direct quotes from or
 United States District Court




                                  13             Testimony of Cole,               highlighted     reference the exhibits that Cisco filed
                                                 Mitzenmacher and Medvidovic      portions at     under seal, pursuant to the Court’s
                                  14                                              page 1, lines   Order (Dkt. 466), in connection with
                                                                                  13, 16- 19,     its opening brief in support of this
                                  15                                              26-27; page     motion. Grigg Decl. I ¶¶ 2-4.
                                                                                  2, lines 24-
                                  16
                                                                                  28.
                                  17
                                            B.     ECF 475, Finjan’s Administrative Motion to File under Seal Its Reply Brief in
                                  18               Support of Motion to Exclude Opinions of Cisco's Experts Mr. Overby and Dr.
                                                   Becker
                                  19

                                  20   ECF No.       Document to be Sealed:           Result                     Reasoning
                                  21   ECF 475- Finjan’s Reply Brief in           GRANTED         This document reflects information
                                  22      3     Support of Motion to Exclude      as to Page 2,   relating to Finjan’s confidential
                                                Opinions of Cisco’s Experts       lines 16-18,    licenses and licensing negotiations
                                  23            Mr. Overby and Dr. Becker         20-22 Page      that Finjan designated as “Highly
                                                                                  3, lines 12-    Confidential – Attorneys’ Eyes Only”
                                  24                                              15, 20-27       under the Protective Order.
                                                                                  Page 4, lines   Declaration of Hannah Lee (“Lee
                                  25                                              1-6 Page 5,     Decl.”) ¶ 2, ECF 475-1.
                                  26                                              lines 9-10,
                                                                                  25-26 Page      Finjan’s Reply Brief in Support of its
                                  27                                              6, lines 8-14   Motion to Exclude Opinions of Mr.
                                                                                                  Overby and Dr. Becker at page 2,
                                  28                                                              lines 16-18, 20-22; page 3, lines 12-
                                                                                       7
                                        Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 8 of 13




                                   1   ECF No.      Document to be Sealed:          Result                  Reasoning

                                   2                                                          15, 20-27; page 4, lines 1-6; page 5,
                                                                                              lines 9-10, 25-26; and page 6, lines 8-
                                   3                                                          14 contain highly confidential
                                                                                              licensing information that Finjan has
                                   4                                                          designated as “Highly Confidential –
                                                                                              Attorneys’ Eyes Only – Source Code”
                                   5
                                                                                              and “Highly Confidential – Attorneys’
                                   6                                                          Eyes Only.” Finjan treats its licensing
                                                                                              negotiations and the terms of its
                                   7                                                          license agreements as highly
                                                                                              confidential within its business and
                                   8                                                          makes substantial efforts not to
                                   9                                                          disclose the terms of its licenses or
                                                                                              negotiations to the public. The
                                  10                                                          provisions of the license agreements,
                                                                                              negotiations leading up to the
                                  11                                                          agreements, and names of the
                                                                                              licensees and license fees are treated
                                  12
Northern District of California




                                                                                              as highly confidential. Disclosure of
 United States District Court




                                  13                                                          such information may significantly
                                                                                              harm Finjan’s business as it can be
                                  14                                                          used by third parties in licensing
                                                                                              negotiations to unfairly leverage
                                  15                                                          against Finjan or for unfair
                                                                                              competitive advantage in the
                                  16                                                          marketplace. If any of the confidential
                                  17                                                          terms of such agreements were made
                                                                                              public, it will negatively impact the
                                  18                                                          bargaining positions of Finjan in
                                                                                              future licensing negotiations with
                                  19                                                          competitors and Finjan’s relationship
                                                                                              with its licensees. Lee Decl. ¶ 3.
                                  20
                                       ECF 475- Excerpts of the transcript of     GRANTED     This document reflects information
                                  21      5     the deposition of Julie Mar-      as to the   regarding confidential aspects of
                                                Spinola                           entire      Finjan’s business and licensing
                                  22
                                                                                  document    information designated “Attorneys’
                                  23             Ex. 1 to Declaration of Hannah               Eyes Only.” Lee Decl. ¶ 2.
                                                 Lee in Support of Finjan’s
                                  24             Reply Brief in support of                    Reply Lee Decl., Exhibit 1, in its
                                                 Motion to Exclude Opinions of                entirety are excerpts of deposition
                                  25             Cisco’s Experts Mr. Overby                   testimony of Finjan’s Manager of
                                                 and Dr. Becker (“Reply Lee                   Licensing which contain Finjan’s
                                  26
                                                 Decl.”)                                      highly confidential information
                                  27                                                          regarding licensing negotiations. As
                                                                                              stated above, this information is
                                  28                                                          highly confidential to Finjan’s
                                                                                     8
                                        Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 9 of 13




                                   1   ECF No.      Document to be Sealed:         Result                   Reasoning

                                   2                                                          business, and Finjan would be
                                                                                              substantially harmed if this
                                   3                                                          information was disclosed publicly.
                                                                                              Lee Decl. ¶ 4.
                                   4
                                       ECF 475- Excerpts of the Expert Report   GRANTED       This document reflects information
                                   5      7     of Stephen L. Becker, Ph.D.     as to the     regarding Finjan’s licenses that Finjan
                                                on Behalf of Cisco Systems,     entire        has designated as “Highly
                                   6            Inc.                            document      Confidential – Attorneys’ Eyes Only”
                                                                                              under the Protective Order. Lee Decl.
                                   7
                                                 Ex. 2 to Reply Lee Decl.                     ¶ 2.
                                   8
                                                                                              Reply Lee Decl., Exhibit 2, in its
                                   9                                                          entirety are excerpts of Cisco’s
                                                                                              damages expert report which contains
                                  10                                                          Finjan’s highly confidential
                                  11                                                          information regarding its licenses. As
                                                                                              stated above, this information is
                                  12                                                          highly confidential to Finjan’s
Northern District of California




                                                                                              business, and Finjan would be
 United States District Court




                                  13                                                          substantially harmed if this
                                                                                              information was disclosed publicly.
                                  14                                                          Lee Decl. ¶ 5.
                                  15   ECF 475- Excerpts of the Expert Report   GRANTED       This document reflects information
                                          9     of Dr. Anne Layne-Farrar        as to         regarding business, investor and
                                  16                                                          licensing communications that Finjan
                                  17             Ex. 3 to Reply Lee Decl.       ¶¶ 66-84, 86- and Cisco have designated as “Highly
                                                                                87, 189- 332 Confidential – Attorneys’ Eyes Only”
                                  18                                                          under the Protective Order. Finjan
                                                                                and           relies on Cisco’s confidentiality
                                  19                                                          designation for the first three
                                                                                ¶¶ 66-87, 330 sentences of paragraph 68, paragraph
                                  20                                                          69, paragraph 72 starting with “Mr.
                                  21                                                          Hilton Romanski…” through
                                                                                              “IronPort,” second sentence of
                                  22                                                          paragraph 73, last sentence of
                                                                                              paragraph 73, paragraphs 74-76, last
                                  23                                                          sentence of paragraph 77, second
                                                                                              through fourth sentences of paragraph
                                  24                                                          78, paragraphs 79-80, first and second
                                  25                                                          sentences of paragraph 81, second
                                                                                              through fifth sentences of paragraph
                                  26                                                          82, third and fourth sentences of
                                                                                              paragraph 83, paragraph 84, 86. Finjan
                                  27                                                          designates the remainder of the
                                                                                              redacted paragraphs and footnotes as
                                  28
                                                                                    9
                                       Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 10 of 13




                                   1   ECF No.   Document to be Sealed:    Result                 Reasoning

                                   2                                                containing confidential information
                                                                                    about its business, investor, and
                                   3                                                licensing communications. Lee Decl.
                                                                                    ¶ 2.
                                   4
                                                                                    Reply Lee Decl., Exhibit 3, in its
                                   5
                                                                                    entirety are excerpts of Finjan’s
                                   6                                                damages expert report which contains
                                                                                    Finjan and Cisco’s highly confidential
                                   7                                                information regarding business,
                                                                                    investor and licensing
                                   8                                                communications. Finjan relies on
                                   9                                                Cisco’s confidentiality designation for
                                                                                    the first three sentences of paragraph
                                  10                                                68, paragraph 69, paragraph 72
                                                                                    starting with “Mr. Hilton
                                  11                                                Romanski…” through “IronPort,”
                                                                                    second sentence of paragraph 73, last
                                  12
Northern District of California




                                                                                    sentence of paragraph 73, paragraphs
 United States District Court




                                  13                                                74-76, last sentence of paragraph 77,
                                                                                    second through fourth sentences of
                                  14                                                paragraph 78, paragraphs 79-80, first
                                                                                    and second sentences of paragraph 81,
                                  15                                                second through fifth sentences of
                                                                                    paragraph 82, third and fourth
                                  16                                                sentences of paragraph 83, paragraph
                                  17                                                84, 86. Finjan designates the
                                                                                    remainder of the redacted paragraphs
                                  18                                                and footnotes as containing
                                                                                    confidential information about its
                                  19                                                business, investor, and licensing
                                                                                    communications. As stated above, this
                                  20
                                                                                    information is highly confidential to
                                  21                                                Finjan’s business, and Finjan would
                                                                                    be substantially harmed if this
                                  22                                                information was disclosed publicly.
                                                                                    Lee Decl. ¶ 6.
                                  23
                                                                                    This document reflects information
                                  24
                                                                                    relating to the parties’ licenses and
                                  25                                                negotiations as well as Cisco’s
                                                                                    internal business and financial
                                  26                                                information that Cisco has designated
                                                                                    “Highly Confidential – Attorneys’
                                  27                                                Eyes Only” under the Protective
                                                                                    Order, which, if publicly disclosed,
                                  28
                                                                           10
                                       Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 11 of 13




                                   1   ECF No.      Document to be Sealed:        Result                 Reasoning

                                   2                                                        could result in competitive harm to
                                                                                            Cisco. Declaration of Nicole Grigg
                                   3                                                        (“Grigg Decl II”) ¶¶ 2-5, ECf 483.
                                   4   ECF 475- Excerpts of the Expert Report   GRANTED     This document reflects information
                                         11     of Eric Cole, PH.D. Regarding   as to the   regarding Cisco’s confidential source
                                   5            Infringement by Cisco           entire      code for the accused products that
                                                Systems, Inc.                   document    Cisco has designated as “Highly
                                   6                                                        Confidential – Attorneys’ Eyes Only –
                                                 Ex. 4 to Reply Lee Decl.                   Source Code” under the Protective
                                   7
                                                                                            Order. Lee Decl. ¶ 2.
                                   8
                                                                                            Finjan seeks to seal the entirety of
                                   9                                                        Exhibits 4-6 to the Reply Lee Decl.
                                                                                            which are excerpts of Finajn’s expert
                                  10                                                        reports. Finjan relies on Cisco’s
                                  11                                                        representations and designations that
                                                                                            such information is confidential and
                                  12                                                        should be sealed. Lee Decl. ¶ 7.
Northern District of California
 United States District Court




                                  13                                                        This document reflects confidential
                                                                                            information relating to Cisco’s
                                  14                                                        products that Cisco has designated as
                                  15                                                        “HIGHLY CONFIDENTIAL,
                                                                                            ATTORNEYS’ EYES ONLY –
                                  16                                                        SOURCE CODE” under the
                                                                                            Protective Order, including
                                  17                                                        confidential details relating to the
                                                                                            design and operation of Cisco
                                  18                                                        products, including its source code,
                                  19                                                        which, if publicly disclosed, could
                                                                                            result in competitive harm to Cisco.
                                  20                                                        Grigg Decl. II ¶¶ 2-5.

                                  21   ECF 475- Excerpts of the Expert Report   GRANTED     This document reflects information
                                         13     of Nenad Medvidovic, PH.D.      as to the   regarding Cisco’s confidential source
                                  22            Regarding Infringement by       entire      code for the accused products that
                                                Cisco Systems, Inc. of Patent   document    Cisco has designated as “Highly
                                  23            No. 7,647,633                               Confidential – Attorneys’ Eyes Only –
                                                                                            Source Code” under the Protective
                                  24             Ex. 5 to Reply Lee Decl.                   Order. Lee Decl. ¶ 2.
                                  25
                                                                                            Finjan seeks to seal the entirety of
                                  26                                                        Exhibits 4-6 to the Reply Lee Decl.
                                                                                            which are excerpts of Finajn’s expert
                                  27                                                        reports. Finjan relies on Cisco’s
                                                                                            representations and designations that
                                  28
                                                                                  11
                                       Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 12 of 13




                                   1   ECF No.      Document to be Sealed:        Result                 Reasoning

                                   2                                                        such information is confidential and
                                                                                            should be sealed. Lee Decl. ¶ 7.
                                   3
                                                                                            This document reflects confidential
                                   4                                                        information relating to Cisco’s
                                                                                            products that Cisco has designated as
                                   5
                                                                                            “HIGHLY CONFIDENTIAL,
                                   6                                                        ATTORNEYS’ EYES ONLY –
                                                                                            SOURCE CODE” under the
                                   7                                                        Protective Order, including
                                                                                            confidential details relating to the
                                   8                                                        design and operation of Cisco
                                   9                                                        products, including its source code,
                                                                                            which, if publicly disclosed, could
                                  10                                                        result in competitive harm to Cisco.
                                                                                            Grigg Decl. II ¶¶ 2-5.
                                  11
                                       ECF 475- Excerpts of the Expert Report   GRANTED     This document reflects information
                                  12     15     of Michael Mitzenmacher,        as to the   regarding Cisco’s confidential source
Northern District of California




                                                PH.D Regarding Infringement     entire      code for the accused products that
 United States District Court




                                  13            by Cisco Systems, Inc. of       document    Cisco has designated as “Highly
                                                Patent No. 6,804,780 and                    Confidential – Attorneys’ Eyes Only –
                                  14            8,141,154                                   Source Code” under the Protective
                                  15                                                        Order. Lee Decl. ¶ 2.
                                                 Ex. 6 to Reply Lee Decl.
                                  16                                                        Finjan seeks to seal the entirety of
                                                                                            Exhibits 4-6 to the Reply Lee Decl.
                                  17                                                        which are excerpts of Finajn’s expert
                                                                                            reports. Finjan relies on Cisco’s
                                  18                                                        representations and designations that
                                  19                                                        such information is confidential and
                                                                                            should be sealed. Lee Decl. ¶ 7.
                                  20
                                                                                            This document reflects confidential
                                  21                                                        information relating to Cisco’s
                                                                                            products that Cisco has designated as
                                  22
                                                                                            “HIGHLY CONFIDENTIAL,
                                  23                                                        ATTORNEYS’ EYES ONLY –
                                                                                            SOURCE CODE” under the
                                  24                                                        Protective Order, including
                                                                                            confidential details relating to the
                                  25                                                        design and operation of Cisco
                                                                                            products, including its source code,
                                  26
                                                                                            which, if publicly disclosed, could
                                  27                                                        result in competitive harm to Cisco.
                                                                                            Grigg Decl. II ¶¶ 2-5.
                                  28
                                                                                  12
                                        Case 5:17-cv-00072-BLF Document 490 Filed 03/27/20 Page 13 of 13



                                       III.   ORDER
                                   1
                                              For the foregoing reasons:
                                   2
                                              (1) Cisco’s Administrative Motion to File under Seal at ECF 467 is GRANTED IN PART
                                   3
                                                 AND DENIED IN PART. Cisco is ORDERED to file publicly, no later than April 6,
                                   4
                                                 2020, (a) a redacted version of ECF 467-10 (excerpts from deposition transcript of
                                   5
                                                 Julie Mar-Spinola) in accordance with this Order, (b) an unredacted version of ECF
                                   6
                                                 467-8 (Cisco’s Reply brief in support of its motion to exclude the testimony of James
                                   7
                                                 Tompkins), and (c) an unredacted version of ECF 467-12 (excerpts from deposition
                                   8
                                                 transcript of James Tompkins).
                                   9
                                              (2) Finjan’s Administrative Motion to File under Seal at ECF 475 is GRANTED.
                                  10

                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: March 27, 2020
                                  14
                                                                                     ______________________________________
                                  15                                                 BETH LABSON FREEMAN
                                                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     13
